

116 HR 799 IH: Federal Worker Credit Protection Act of 2019
U.S. House of Representatives
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 799IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2019Mr. Meeks (for himself, Mr. Beyer, Ms. Norton, Ms. Kelly of Illinois, Ms. Jackson Lee, Mr. Langevin, Mr. Ryan, Mr. Brown of Maryland, Mr. Vargas, Mrs. Watson Coleman, Mr. Green of Texas, Ms. Wasserman Schultz, Mr. DeSaulnier, Mr. Heck, Ms. DeLauro, Mr. Quigley, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to prohibit certain persons from furnishing negative credit
			 information of furloughed employees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Worker Credit Protection Act of 2019. 2.Prohibition on furnishing negative credit information of furloughed employeesSection 623(a)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(1)) is amended by adding at the end the following new subparagraph:
			
				(F)Reporting information of furloughed employees
 (i)In generalNotwithstanding any other provision of this section and upon request of a furloughed employee, a person that furnishes information to any consumer reporting agency may not provide negative credit information of such furloughed employee to a consumer reporting agency if the action or inaction to which such negative credit information relates originated, and was rectified, during the period beginning 30 days before a shutdown and ending 90 days after such shutdown.
 (ii)NotificationWith respect to any negative credit information described in clause (i) and upon request of the furloughed employee to which such negative credit information relates, a person that furnishes information to any consumer reporting agency shall notify a consumer reporting agency that the action or inaction to which such negative credit information relates occurred during the period described in clause (i).
 (iii)DefinitionsFor purposes of this subparagraph— (I)the term furloughed employee means—
 (aa)a Federal or District of Columbia employee who is furloughed or excepted from furlough during a shutdown; and
 (bb)a Federal contractor who, during a shutdown, is not receiving pay by reason of such shutdown; and (II)the term shutdown means any lapse in appropriations beginning on or about December 22, 2018..
		